           Case 1:17-vv-00242-UNJ Document 34 Filed 03/05/19 Page 1 of 4




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                     Filed: February 7, 2019

* * * * * * * * * * * * * *
STEPHEN ACKER,                                     *       No. 17-242V
                                                   *
                 Petitioner,                       *       Special Master Sanders
                                                   *
v.                                                 *
                                                   *
SECRETARY OF HEALTH                                *       Decision on Proffer; Damages; Influenza
AND HUMAN SERVICES,                                *       (“Flu”) Vaccine; Guillain-Barré Syndrome
                                                   *       (“GBS”)
          Respondent.                              *
* * * * * * * * * * * * * *

Paul A. Kinne, Gingras, Cates & Luebke, S.C., Madison, WI, for Petitioner.
Lara Ann Englund, United States Department of Justice, Washington, D.C., for Respondent.

                               DECISION AWARDING DAMAGES1

       On February 21, 2017, Stephen Acker (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34
(2012). Petitioner alleged that the quadrivalent influenza vaccine he received on October 1, 2015,
caused him to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No. 1. Petitioner further
alleged that “[a]s a result of GBS, [he] was rendered largely bed-ridden[.]” Id. at 3.

        On September 26, 2017, Respondent filed a Rule 4(c) Report, in which he concluded that
“[P]etitioner [had] suffered an injury that is compensable under the National Childhood Vaccine
Injury Act of 1986[.]” Resp’t’s Proffer at 1, ECF No. 32. On September 26, 2017, the undersigned
issued a Ruling on Entitlement consistent with Respondent’s Rule 4(c) Report. ECF No. 18.

        On January 5, 2019, Respondent filed a Proffer on Award of Compensation (“Proffer”).

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Further, consistent with
the rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.

                                                       1
          Case 1:17-vv-00242-UNJ Document 34 Filed 03/05/19 Page 2 of 4



ECF No. 32. Based on the record as a whole, the undersigned finds that Petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned awards
Petitioner:

                A lump sum payment of $255,829.99, representing all elements of
                compensation to which Petitioner would be entitled under 42 U.S.C. §
                300aa-15(a), in the form of a check payable to Petitioner.
Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.

                                                 s/Herbrina D. Sanders
                                                 Herbrina D. Sanders
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    2
            Case 1:17-vv-00242-UNJ Document 34 Filed 03/05/19 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

STEPHEN ACKER,                                       )
                                                     )
                       Petitioner,                   )
                                                     )
       v.                                            ) No. 17-242V
                                                     ) Special Master Herbrina Sanders
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                       Respondent.                   )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 26, 2017, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on September 26, 2017,

the Special Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $255,829.99. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $255,829.99 in the form of a check payable to petitioner. 1 This




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
         Case 1:17-vv-00242-UNJ Document 34 Filed 03/05/19 Page 4 of 4



lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ LARA A. ENGLUND
                                             LARA A. ENGLUND
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146 Benjamin Franklin Station
                                             Washington D.C. 20044-0146
                                             Tel: (202) 307-3013
                                             E-mail: lara.a.englund@usdoj.gov

Dated: February 5, 2019




                                                2
